Citation Nr: 1627860	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  15-13 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a bilateral eye disorder.

4.  Entitlement to service connection for ulcers.

5.  Entitlement to service connection for a prostate disorder.

6.  Entitlement to service connection for a kidney disorder.

7.  Entitlement to service connection for hemoglobin.

8.  Entitlement to service connection for a cardiac disorder.

9.  Entitlement to service connection for a cervical spine disorder.
10.  Entitlement to service connection for a lumbar spine disorder.

11.  Entitlement to service connection for bilateral lower radiculopathy, to include as secondary to a lumbar spine disorder.

12.  Entitlement to service connection for a bilateral knee disorder.

13.  Entitlement to service connection for a bilateral shoulder disorder.

14.  Entitlement to service connection for dementia and Alzheimer's disease.

15.  Entitlement to a nonservice-connected pension.

16.  Entitlement to special monthly pension (SMP) based on the need of aid and attendance or housebound.  


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from October 1952 to September 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision of the VA Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary for further development.  An August 2014 basic eligibility check list for pension claims shows that the Veteran is considered Social Security Administration (SSA) disabled.  As this document suggests that the Veteran is in receipt of disability benefits from the SSA, a remand is necessary to obtain the Veteran's SSA records as such may be relevant to the issues on appeal.

Furthermore, in calculating the Veteran's income for nonservice-connected pension, it does not appear that the RO considered all of the Veteran's medical expenses as a care expense report for the year 2013 was not addressed.  On remand, the RO should recalculate the Veteran's family income based on the medical expense information submitted by the Veteran during this appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims folder the SSA records pertaining to the Veteran's receipt of benefits, to include the medical records used in support of the determination.  All attempts to obtain these records should be documented in the claims folder.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  Because these are Federal records, if they cannot be located or no such records exist, the Veteran should be notified in writing.
2.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the San Juan VA Medical Center.  If any such records identified by the Veteran are not available, she should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  Then, after completion of the above and any further development deemed necessary, readjudicate the Veteran's claims.  If any benefit remains denied, the Veteran should be provided a supplemental statement of the case, which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A.C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




